HEFLIN, Chief Justice
(dissenting) :
On October 27, 1970, less than three months after the bill of complaint was filed, respondent-appellee filed a motion “to strike the bill of complaint in this cause on account of discontinuance of the same” and assigned the following for grounds of said motion:
“1. For that complainant caused this action to be submitted on this respondent’s demurrers and invoked a ruling by the court thereon without having had service of process of the summons in this cause upon respondent Pyramid Development Company Inc., a corporation, the contractor to whom complainant had furnished material for the building or improvements on this respondent’s property.
“2. For that complainant caused this action to be submitted on demurrers of this respondent and invoked a ruling of the court thereon without first having served the contractor, respondent Pyramid Development Company Inc., a corpo*478ration, with summons and thereby deprived this respondent of its right to have said Pyramid Development Company Inc., a corporation, defend this suit at its own expense.
"3. For that complainant caused this action to be submitted on demurrers of this respondent and invoked a ruling of the court thereon without first having served the contractor, respondent Pyramid Development Company Inc., a corporation, with summons and thereby deprived this respondent of its right to recover from the respondent Pyramid Development Company Inc., a corporation, of any amount which might have been recovered of this respondent and paid by it on motion in this cause on three (3) days’ notice.
“4. For that complainant proceeded to a submission on this respondent’s demurrer in this cause without first having before the court by proper summons and process the contractor, Pyramid Development Company Inc., a corporation, a necessary party to this suit.”
Each of the above grounds in essence asserted that the case should be dismissed because the trial court’s ruling on appellee’s demurrer without service on the other respondent worked a discontinuance of the cause of action. None of the grounds are directed toward the failure of the complainant to exercise diligent measures to serve the contractor under Equity Rule 74. It could not since it was filed approximately three months after the suit was instituted. Said motion was granted on September 3, 1971.
This court has not been cited to, nor has research disclosed, any case in any jurisdiction which stands for the proposition that a ruling on a party’s demurrer without service on a co-party works a discontinuance of the cause of action.
In Ex parte Doak, 188 Ala. 406, 66 So. 64, this court stated:
. . [I]t is established with us that a discontinuance can only be predicated of some positive act of the actor in the proceeding, or in consequence of the actor’s failure or omission to perform some precedent duty enjoined upon the actor by law.”
There was certainly no positive act of the appellant upon which a discontinuance could be predicated; nor can I find any precedent duty placed upon the complainant by law which requires service on a corespondent before a ruling may be made on the other respondent’s demurrer.
Respondent-appellee contends that the discontinuance was properly granted because complainant failed to perform the duty imposed upon it by Title 33, Section 56, Code of Alabama, 1940. This section provides in pertinent part that;
“If the suit is by an employee of the contractor, or by any person who has furnished to him material for the building or improvement, the contractor shall be a necessary party defendant thereto
This section requires only that the contractor be a necessary party to the suit. Nowhere is it required that the contractor be served before a ruling can be made on the owner’s demurrer.
Nor do I feel that the duty of the contractor in some instances to defend the suit at his own expense (see Title 33, Section 57, Code of Alabama, 1940) requires that the contractor be served before a ruling can be made on the owner’s demurrer. See 100 A.L.R. 128.
The holding of the majority opinion creates a weapon in the hands of a served defendant when his co-defendants have not been served. After filing a demurrer such served defendant can request, under Equity Rule 60, a ruling on his demurrers and upon obtaining such a ruling, then could automatically have a discontinuance, upon motion. To prevent such from occurring the trial court would have to delay rulings on demurrers until after all defendants had been served. Thus, the wheels of the ad*479ministration of justice would halt and additional delay would be created by the operation of an unwieldy system.
The majority opinion is based, largely, on an application of Equity Rule 74 to the facts of this case. However, the motion for discontinuance does not mention Equity Rule 74. A reading of the motion for discontinuance, obviously, would not lead the complainant to believe that he had to defend against Equity Rule 74. No one raises the point concerning Equity Rule 74 in their briefs. If Equity Rule 74 had been raised, then the complainant would be entitled to show the measures, if any, that he had taken to bring in the defendant. Obviously, the motion for discontinuance does not call upon him to show such measures.
I respectfully dissent.
BLOODWORTH and MADDOX, JJ., and LAWSON, Supernumerary Justice, concur.